Citation Nr: 0713990	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-23 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic sinus 
headaches, claimed as headaches.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1968 to July 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for hypertension, 
chronic sinus headaches, claimed as headaches, and PTSD.  


FINDINGS OF FACT

1.  Hypertension did not first manifest during service or 
within a year of separating from service, and is not related 
to a disease or injury in service.

2.  Chronic sinus headaches, claimed as headaches, are not 
related to service. 

3.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Chronic sinus headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006). 

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
service, private, and VA medical records, service 
administrative records, the veteran's lay statements in 
support of his claim, and an April 2004 VA compensation and 
pension examination report. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Hypertension
The veteran claims service connection for hypertension, which 
he relates to active service.  No vascular conditions were 
noted during his November 1968 service induction examination, 
and the veteran did not complain of a history of high blood 
pressure.  The veteran did not complain of or seek treatment 
for high blood pressure or hypertension during service.  
Similarly, he did not report a history of high blood pressure 
at separation in July 1971, and no vascular conditions were 
noted on examination.  

The veteran underwent a VA medical examination in April 2004.  
He informed the examiner that hypertension was diagnosed 
approximately 10 to 15 years earlier.  The examiner reviewed 
the veteran's claims file and noted that the veteran's blood 
pressure was recorded at enlistment and separation from 
service.  The examiner explained that the veteran's blood 
pressure during service was within normal limits and did not 
represent hypertension.  The examiner concluded that the 
veteran's hypertension began after service, as there is no 
documentation of hypertension during service.  

In light of the evidence of record, it is clear that the 
veteran currently suffers from hypertension, which he treats 
with medication.  Despite evidence of a current disability, 
the preponderance of the evidence is against a nexus between 
the veteran's hypertension and active service.  Hypertension 
was not diagnosed during service.  Further, a VA examiner 
reviewed the evidence of record and concluded the veteran's 
hypertension started after service.  There is no 
contradictory opinion relating the veteran's hypertension to 
service.  

Further, hypertension was not manifested within the year 
after separation from service; thus, service incurrence may 
not be presumed.  38 C.F.R. § 3.309(a).  The criteria for a 
grant of service connection have not been met.  The 
preponderance of evidence is against the claim, the "benefit 
of the doubt rule" does not apply, and the claim for service 
connection for hypertension must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Chronic sinus headaches
The veteran seeks service connection for chronic sinus 
headaches, which he contends are related to active service.  
No conditions affecting the head or sinuses were noted during 
his November 1968 service induction examination, and the 
veteran did not complain of sinusitis or frequent, severe 
headaches.  The veteran did not seek treatment for either 
headaches or a condition affecting his sinuses during 
service.  The veteran did not complain of a history of 
sinusitis or frequent, severe headaches at separation in July 
1971, and no conditions affecting his sinuses were noted.  

The medical evidence of record reflects a current diagnosis 
of sinusitis, manifested by headaches, congestion, and nasal 
discharge.  However, despite evidence of a current sinus 
condition, the veteran has not submitted evidence of service 
incurrence.  The evidence of record does not indicate the 
veteran complained of or sought treatment for chronic sinus 
headaches during active service.  Thus, the criteria for a 
grant of service connection have not been met.  The 
preponderance of evidence is against the claim, the "benefit 
of the doubt rule" does not apply, and the claim for service 
connection for chronic sinus headaches must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Post-traumatic stress disorder
Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If VA determines that the veteran 
did not engage in combat with the enemy, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements. 38 C.F.R. § 3.304(f); See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Service personnel records confirm that the veteran was 
stationed in Vietnam from April 1969 to July 1971.  The 
veteran's November 1968 personal report of medical history 
notes that he was rejected from the Army in May 1964 after 
failing to pass a mental examination.  However, no 
psychiatric conditions were noted on examination.  The 
veteran did not complain of or seek treatment for any 
psychiatric conditions during active service.  No psychiatric 
complaints were made during service.  The veteran did not 
report depression or nervous trouble at separation in July 
1971, and no conditions were noted.  

The veteran testified before the undersigned Veterans Law 
Judge at a November 2005 travel board hearing.  The veteran 
reported first seeking psychiatric treatment in 1977; 
however, those records are no longer available.  Of record 
are June 1995 treatment records that indicate the veteran had 
been feeling "down" and frequently thought of death because 
of his health.  An unspecified anxiety disorder was 
diagnosed.  In July 1995 the veteran reported feeling "bad" 
all the time, feelings of worthlessness, and thoughts of 
suicide.  The examiner noted an affective shift during the 
interview, at which time the veteran acknowledged that he 
felt sad, depressed, and tearful.  The veteran became upset 
and walked out during the interview.  His treating physician 
did not reach a definitive diagnosis; however, his impression 
was an unspecified depressive disorder versus dysthymia.  

The veteran sought treatment for high blood pressure in 
January 2001.  He complained of long-standing anxiety during 
the examination.  The veteran's physician noted that he 
appeared to be paranoid and anxious.  An anxiety disorder was 
diagnosed and medication was prescribed.  

The veteran underwent a psychiatric evaluation in July 2002.  
He reported feeling highly anxious, easily irritated, and 
frustrated with the world.  He stated that he lives in a 
trailer behind his brother's house and his peer interaction 
is extremely limited.  On examination, the veteran was alert 
and oriented.  His memory was intact, although some 
difficulty with recall and concentration was observed.  The 
veteran's thought process was organized and logical.  He 
denied audio and visual hallucinations.  The veteran's 
psychiatrist diagnosed major depression, recurrent with 
psychotic features and generalized anxiety disorder.  
November 2005 VA treatment records reflect a diagnosis of a 
mood disorder with anxiety.  

As an initial matter, the veteran's statements in support of 
his claim do not provide sufficient detail to seek 
corroboration of his alleged stressors.  The RO provided the 
veteran with a questionnaire to develop his PTSD claim.  The 
veteran reported that his presence in Vietnam caused him to 
develop PTSD, as Vietnam was a "stressful and sadistic 
place."  He does not assert that he engaged in combat during 
service.  The veteran claims he observed bullet holes in his 
truck from sniper fire.  He states he constantly feared for 
his life while in Vietnam because he was not issued a weapon 
to protect himself.  The veteran also reports witnessing a 
young Vietnamese woman fatally injured after being hit by a 
vehicle.  He contends her body was not removed from the 
street for several days.  A review of the veteran's written 
statements and Board hearing testimony reveals that he is 
essentially unable to provide specific information as to 
dates, other units involved, and the names of other 
individuals involved necessary to corroborate his alleged 
non-combat stressors.  In addition, some of the claimed 
stressors are not the type that could be corroborated by 
official records.  

Further, the most probative evidence of record does not 
reflect a current diagnosis of PTSD.  Although April 2005 VA 
medical records reflect a "history of PTSD" and August 2005 
VA medical records reflect a diagnosis of 
"anxiety/depression/aggressive behavior (PTSD?)", the 
aforementioned medical history is clearly based on the 
veteran's reported history rather than the evidence of 
record.  There is no evidence that the veteran meets the DSM-
IV criteria for a diagnosis of PTSD based on a confirmed 
combat or non-combat stressor.  The most comprehensive 
psychiatric evaluation of record reflects a diagnosis of 
major depression, recurrent with psychotic features and 
generalized anxiety disorder.  Further, the veteran's current 
VA medical records reflect ongoing treatment for a mood 
disorder with anxiety rather than PTSD.  

Under these circumstances, the Board is persuaded that the 
veteran does not have PTSD.  The preponderance of evidence is 
against the claim, the "benefit of the doubt rule" does not 
apply, and the claim for service connection for PTSD must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated December 2003 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, private, and VA medical records, and his service 
administrative records.  The veteran was provided a VA 
medical examination for hypertension in April 2004.  The 
veteran was not afforded a VA examination in connection with 
his claims for chronic sinus headaches and PTSD and the Board 
finds that such an examination is not necessary.  The 
evidence of record does not reflect evidence of an incident 
or injury in service. The veteran testified before the 
undersigned Veterans Law Judge in November 2005.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

1.  Entitlement to service connection for hypertension is 
denied.

2.  Entitlement to service connection for chronic sinus 
headaches, claimed as headaches is denied.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD) is denied. 


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


